                    Case 20-43800-elm11 Doc 3 Filed 12/17/20                                     Entered 12/17/20 16:49:50                            Page 1 of 3


 Fill in this information to identi the case:
 Debtor name GL Brands, Inc.
 United States Bankruptcy Court for the:                  NORTHERN DISTRICT OF TEXAS                                                             0 Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

Name of creditor and      Name, telephone number Nature of claim                         indicate if claim   Amount of claim
complete mailing address, and email address of   (for example, trade                      is contingent,     if the claim is fully unsecured, fill In only unsecured claim amount. If
including zip code        creditor contact       debts, bank loans,                      unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                 professional services,                      disputed        value of collateral or setoff to calculate unsecured claim.
                                                 and government                                              Total claim, If            Deduction for value        Unsecured claim
                                                 contracts)                                                  partially secured          of collateral or setoff
Ardor Investments                                               Consulting Fee          Disputed                                                                            $5,000.00

Bemeir LLC                                                      IT Services                                                                                               $34,000.00
159 20th Street,
Suite 1B
Brooklyn, NY 11232
Bob Stein                                                       Office Lease                                                                                                $5,230.96
Saturn Systems
PO Box 842
Bailey, CO 80421
Brunsun, Chandler                                                Professional Fees                                                                                          $7,592.50
& Jones
175 S. Main Street
14th Floor, Suite
1410
Salt Lake City, UT
84111
BVP 3939 Belt Line                                              Addison Office                                                                                            $87,445.41
LLC                                                             Rental
5740 Cedar Grove
Circle
Plano, TX
75093-8576
California Franchise                                             Franchise Taxes                                                                                            $1,640.00
Tax Board
PO Box 942857
Sacramento, CA
94257-0500
Emily Laue                                                      Settlement                                                                                                $18,000.00
c/o Shuck Law, LLC                                              Agreement
208 E. 25th Street
Vancouver, WA
98663
Indiva Advisors                                                 Professional                                                                                                $3,000.00
3571 E. Sunset Rd.,                                             Services
Suite 206
Las Vegas, NV
89120

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                  page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www,bestcase.com                                                                                            Best Case Bankruptcy
                    Case 20-43800-elm11 Doc 3 Filed 12/17/20                                     Entered 12/17/20 16:49:50                            Page 2 of 3


Debtor     GL Brands, Inc.                                                                                    Case number (if known)
           Name

Name of creditor and      Name, telephone number Nature of claim                         Indicate If claim   Amount of claim
complete mailing address, and email address of   (for example, trade                      Is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount If
including zip code        creditor contact       debts, bank loans,                      unlIquidated, or    claim Is partially secured, fill in total claim amount and deduction for
                                                                professional services,       disputed        value of collateral or setoff to calculate unsecured claim.
                                                                                                             Total claim, If            Deduction for value Unsecured claim
                                                                                                             partially secured          of collateral or setoff
KCSA Strategic                                                  Shareholder              Disputed                                                                       $159,000.00
Communications                                                  relations work
420 Fifth Avenue,
3rd Floor
New York, NY 10018
Kleinberg, Kaplan,                                              Professional fees                                                                                         $17,482.00
Wolff & Cohen PC
551 Fifth Avenue
18th Floor
New York, NY 10176
KSW Group LLC                                                   Professional Fees' Disputed                                                                                $6,000.00
1914 E. 94005,
Suite 319
Sandy, UT 84093
Marketing                                                       Professional             Disputed                                                                          $4,290.85
Completion Fund,                                                Services
Inc.
204 West Spear
Street #3761
Carson City, NV
89703
McLetchie Law                                                   Professional Fees                                                                                         $17,907.19
701 E. Bridger
Avenue
Suite 520
Las Vegas, NV
89101
Newlee LLC                                                      Professional Fees                                                                                           $7,000.00
6387 Camp Bowie
Suite 317
Fort Worth, TX
76116
OTC Market Group                                                Stock Market                                                                                                $1,500.00
300 Vesey Street,                                               Trading Fees
12th Floor
New York, NY 10282
Post Launch                                                                              Disputed                                                                           $2,550.00
8020 W. Sahara 3260
Las Vegas, NV
89117
The Hartford                                                    Insurance                                                                                                   $2,489.00
3000 Internet Blvd.                                             Premium
#600
Frisco, TX
The Protocol                                                    Judgment                                                                                                  $25,150.00
99 A Court Street
Plymouth, MA 02360
Tonkon Torp LLP                                                  Professional Fees                                                                                          $9,161.65
1600 Pioneer Tower
888 SW 5th Ave.,
Suite 1600
Portland, OR 97204


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 20-43800-elm11 Doc 3 Filed 12/17/20                                     Entered 12/17/20 16:49:50                           Page 3 of 3


Debtor      GL Brands, Inc.                                                                                   Case number (if known)
            Name

Name of creditor and      Name, telephone number Nature of claim                         Indicate If claim Amount of claim
complete mailing address, and email address of   (for example, trade                      is contingent,   If the claim is fully unsecured, fill in only unsecured claim amount. If
Including zip code        creditor contact       debts, bank loans,                      unlIquIdated, or claim is partially secured, fill in total claim amount and deduction for
                                                                professional services,       disputed      value of collateral or setoff to calculate unsecured claim.
                                                                                                           Total claim, If            Deduction for value Unsecured claim
                                                                                                           partially secured          of collateral or setoff
TradeCraft Origin                                                Brokerage Fee                                                                                          $10,000.00
2929 West Bayshore
Court
Tampa, FL 33611




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                               page 3

Software Copyright (Cl 1996-2020 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
